IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN KEECH,                            §
                                        §   No. 404, 2016
    Defendant Below-                    §
    Appellant,                          §
                                        §   Court Below: Superior Court
    v.                                  §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID Nos. 1208002263
                                        §   and 1410000067
    Plaintiff Below-                    §
    Appellee.                           §

                         Submitted: October 25, 2016
                         Decided:   October 26, 2016

                                  ORDER

      This 26th day of October 2016, it appears to the Court that, on October

5, 2016, the Chief Deputy Court Clerk issued a notice to the appellant to

show cause why this appeal should not be dismissed for his failure to file his

opening brief and appendix. The appellant failed to respond to the notice to

show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                              Justice